Case 6:21-cv-00951-WWB-DCI Document 13 Filed 08/23/21 Page 1 of 1 PageID 38




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JOE D. SHEPARD,

                       Plaintiff,

v.                                                       Case No: 6:21-cv-951-WWB-DCI

WILL FULLER,

                 Defendant.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant WILL FULLER

in Orlando, Florida on the 23rd day of August, 2021.



                                            ELIZABETH M. WARREN, CLERK


                                            s/LJ, Deputy Clerk


Copies furnished to:

Counsel of Record
